


116 HRES 226 EH: Electing Members to the Joint Committee of Congress on the Library and the Joint Committee on Printing.
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 226
In the House of Representatives, U. S.,

April 9, 2019

RESOLUTION
Electing Members to the Joint Committee of Congress on the Library and the Joint Committee on Printing.
 
 
1.Election of Members to Joint Committee of Congress on the Library and Joint Committee on Printing 
(a)Joint Committee of Congress on the LibraryThe following Members are hereby elected to the Joint Committee of Congress on the Library, to serve with the chair of the Committee on House Administration and the chair of the Subcommittee on the Legislative Branch of the Committee on Appropriations: (1)Mr. Butterfield. 
(2)Mr. Rodney Davis of Illinois.  (3)Mr. Loudermilk. 
(b)Joint Committee on PrintingThe following Members are hereby elected to the Joint Committee on Printing, to serve with the chair of the Committee on House Administration: (1)Mr. Raskin. 
(2)Mrs. Davis of California.  (3)Mr. Rodney Davis of Illinois. 
(4)Mr. Loudermilk.   Cheryl L. Johnson,Clerk. 